Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2022 has been received and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-20 of U.S. Patent No. 11,400,490 in view of Reaves (US Patent No. 9,242,251).
A comparison of the subject matter of claim 1 of the instant application with the claim 1 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
An air wash abrasive and contaminants separator apparatus comprising:
An air wash abrasive and contaminants separator apparatus comprising:
a delivery device delivering a contaminated abrasive particle mixture containing contaminants and abrasive particles;
a delivery device delivering a contaminated abrasive particle mixture containing contaminants and abrasive particles;
an accumulator hopper assembly receiving the contaminated abrasive particle mixture from said delivery device;
an accumulator hopper assembly receiving the contaminated abrasive particle mixture from said delivery device;
a separator assembly receiving the contaminated abrasive particle mixture from said accumulator hopper assembly;
a separator assembly receiving the contaminated abrasive particle mixture from said accumulator hopper assembly;
an air transfer device delivering air through the contaminated abrasive particle mixture within said separator assembly such that the contaminants are separated from the abrasive particles;
an air transfer device delivering air through the contaminated abrasive particle mixture within said separator assembly such that the contaminants are separated from the abrasive particles;
an automatic flow control valve disposed between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling a flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly;
an automatic flow control valve disposed between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling a flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly;
wherein said automatic flow control valve is configured to operate in a binary manner between a full open position and a full closed position;
wherein said automatic flow control valve is a butterfly valve;
and a volume sensing device sensing a volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling an operation of said automatic flow control valve, whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume.
and a volume sensing device sensing a volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling an operation of said automatic flow control valve, whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume.


Claim 1 of the patent case lacks wherein said automatic flow control valve is configured to operate in a binary manner between a full open position and a full closed position.
Reaves teaches it was known in the art to have a separator (Figures 1-9 element 10) in order to receive and separate abrasive/sand media (element 72 and see also col. 7, ll. 48-49)  comprising a accumulator hopper assembly (element 42) that contains the abrasive/sand media in order to be receive by a separator assembly (element 24) for receiving the contaminated abrasive particle mixture from said accumulator hopper assembly (see figure 8 and see also col. 7, ll. 48-67), and further comprising an automatic flow control valve (element 52) disposed between said accumulator hopper assembly and said separator assembly (see figure 8), said automatic flow control valve controlling the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly (see col . 6, ll. 5-23, 60-67 and col. 7, ll. 1-20), and wherein said automatic flow control valve is configured to operate in a binary manner between a full open position and a full closed position (see col . 6, ll. 5-23, 60-67 and col. 7, ll. 1-20 where the prior art states two positions of operations of the element 52 being open and closed positions). It would have been obvious of one of ordinary skill in the art to have modified the apparatus recited in claim 1 of the patent case so that to provide a system that controls the flow of the abrasive mixture in order to ensure that there is no overflow of mixture between the separating assembly.
A comparison of the subject matter of claim 2 of the instant application with the claim 2 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 1,
 The apparatus of claim 1,
further comprising a conduit extending between said accumulator hopper assembly and said separator assembly, and wherein said automatic flow control valve is positioned in said conduit.
further comprising a conduit extending between said accumulator hopper assembly and said separator assembly, and wherein said automatic flow control valve is positioned in said conduit.


Since the subject matter of the Patent claim 2 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 3 of the instant application with the claim 3 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 1,
 The apparatus of claim 1,
said separator assembly comprising a pair of angled feed walls defining a feed gap through which the contaminated abrasive particle mixture passes.
said separator assembly comprising a pair of angled feed walls defining a feed gap through which the contaminated abrasive particle mixture passes.


Since the subject matter of the Patent claim 3 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 4 of the instant application with the claim 4 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 3,
 The apparatus of claim 3,
wherein one of said pair of angled feed walls comprises an edge over which the contaminated abrasive particle mixture cascades in the form of a curtain into a separation zone.
wherein one of said pair of angled feed walls comprises an edge over which the contaminated abrasive particle mixture cascades in the form of a curtain into a separation zone.


Since the subject matter of the Patent claim 4 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 5 of the instant application with the claim 5 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 4,
 The apparatus of claim 4,
further comprising a pair of angled diverting walls adjacent said edge, said angled diverting walls oriented at approximately 45 degrees.
further comprising a pair of angled diverting walls adjacent said edge, said angled diverting walls oriented at approximately 45 degrees.


Since the subject matter of the Patent claim 5 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 6 of the instant application with the claim 6 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 4,
 The apparatus of claim 4,
wherein said pair of angled feed walls are oriented at approximately 60 degrees.
wherein said pair of angled feed walls are oriented at approximately 60 degrees.


Since the subject matter of the Patent claim 6 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 7 of the instant application with the claim 8 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 1,
 The apparatus of claim 1,
wherein said accumulator hopper assembly comprises a first ledge and a second ledge to control flow of the contaminated abrasive particle mixture.
wherein said accumulator hopper assembly comprises a first ledge and a second ledge to control flow of the contaminated abrasive particle mixture.


Since the subject matter of the Patent claim 8 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 8 of the instant application with the claim 9 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 1,
 The apparatus of claim 1,
wherein said volume sensing device is a proximity probe.
wherein said volume sensing device is a proximity probe.


Since the subject matter of the Patent claim 9 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.

A comparison of the subject matter of claim 9 of the instant application with the claim 10 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 1,
 The apparatus of claim 1,
wherein said separator assembly comprises at least one trash screen capturing contaminants of greater size than said abrasive particles.
wherein said separator assembly comprises at least one trash screen capturing contaminants of greater size than said abrasive particles


Since the subject matter of the Patent claim 10 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 10 of the instant application with the claim 12 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 1,
 The apparatus of claim 1,
wherein said separator assembly comprises a contaminant discharge chute and an abrasive particle discharge chute.
wherein said separator assembly comprises a contaminant discharge chute and an abrasive particle discharge chute.


Since the subject matter of the Patent claim 12 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 12 of the instant application with the claim 7 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 3,
 The apparatus of claim e,
further comprising an adjustable gate positioned on one of said pair of angled feed walls, whereby a size of said feed gap may be adjusted.
further comprising an adjustable gate positioned on one of said pair of angled feed walls, whereby a size of said feed gap may be adjusted.


Since the subject matter of the Patent claim 7 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 13 of the instant application with the claim 13 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 1,
 The apparatus of claim 1,
wherein said separator assembly comprises a contaminant discharge chute and an abrasive particle discharge chute.
wherein said separator assembly comprises a contaminant discharge chute and an abrasive particle discharge chute.


Since the subject matter of the Patent claim 12 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 14 of the instant application with the claim 14 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
An air wash abrasive and contaminants separator apparatus comprising:
An air wash abrasive and contaminants separator apparatus comprising:
a delivery device delivering a contaminated abrasive particle mixture containing contaminants and abrasive particles;
a delivery device delivering a contaminated abrasive particle mixture containing contaminants and abrasive particles;
an accumulator hopper assembly receiving the contaminated abrasive particle mixture from said delivery device;
an accumulator hopper assembly receiving the contaminated abrasive particle mixture from said delivery device;
a separator assembly receiving the contaminated abrasive particle mixture from said accumulator hopper assembly, said separator assembly comprising a contaminant discharge chute, an abrasive particle discharge chute, and a pair of angled feed walls defining a feed gap through which the contaminated abrasive particle mixture passes, wherein one of said pair of angled feed walls comprises an edge over which the contaminated abrasive particle mixture cascades in the form of a curtain into a separation zone;
a separator assembly receiving the contaminated abrasive particle mixture from said accumulator hopper assembly, said separator assembly comprising a contaminant discharge chute, an abrasive particle discharge chute, and a pair of angled feed walls defining a feed gap through which the contaminated abrasive particle mixture passes, wherein one of said pair of angled feed walls comprises an edge over which the contaminated abrasive particle mixture cascades in the form of a curtain into a separation zone;
a conduit connecting said accumulator hopper assembly to said separator assembly;
a conduit connecting said accumulator hopper assembly to said separator assembly;
an air transfer device delivering air through the contaminated abrasive particle mixture within said separation zone of said separator assembly such that the contaminants are separated from the abrasive particles; 
an air transfer device delivering air through the contaminated abrasive particle mixture within said separation zone of said separator assembly such that the contaminants are separated from the abrasive particles;
an automatic flow control valve disposed in said conduit between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling a flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly,
an automatic flow control valve disposed in said conduit between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling a flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly,
wherein said automatic flow control valve is configured to operate in a binary manner between a full open position and a full closed position;
wherein said automatic flow control valve is a butterfly valve;
and a volume sensing device sensing a volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling an operation of said automatic flow control valve, whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume.
and a volume sensing device sensing a volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling an operation of said automatic flow control valve, whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume.


Claim 14 of the patent case lacks wherein said automatic flow control valve is configured to operate in a binary manner between a full open position and a full closed position.
Reaves teaches it was known in the art to have a separator (Figures 1-9 element 10) in order to receive and separate abrasive/sand media (element 72 and see also col. 7, ll. 48-49)  comprising a accumulator hopper assembly (element 42) that contains the abrasive/sand media in order to be receive by a separator assembly (element 24) for receiving the contaminated abrasive particle mixture from said accumulator hopper assembly (see figure 8 and see also col. 7, ll. 48-67), and further comprising an automatic flow control valve (element 52) disposed between said accumulator hopper assembly and said separator assembly (see figure 8), said automatic flow control valve controlling the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly (see col . 6, ll. 5-23, 60-67 and col. 7, ll. 1-20), and wherein said automatic flow control valve is configured to operate in a binary manner between a full open position and a full closed position (see col . 6, ll. 5-23, 60-67 and col. 7, ll. 1-20 where the prior art states two positions of operations of the element 52 being open and closed positions). It would have been obvious of one of ordinary skill in the art to have modified the apparatus recited in claim 14 of the patent case so that to provide a system that controls the flow of the abrasive mixture in order to ensure that there is no overflow of mixture between the separating assembly.
A comparison of the subject matter of claim 15 of the instant application with the claim 15 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 14,
 The apparatus of claim 14,
wherein said pair of angled feed walls are oriented at approximately 60 degrees.
wherein said pair of angled feed walls are oriented at approximately 60 degrees.


Since the subject matter of the Patent claim 15 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 16 of the instant application with the claim 16 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 14,
 The apparatus of claim 14,
further comprising an adjustable gate positioned on one of said pair of angled feed walls, whereby a size of said feed gap may be adjusted.
further comprising an adjustable gate positioned on one of said pair of angled feed walls, whereby a size of said feed gap may be adjusted.


Since the subject matter of the Patent claim 16 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 17 of the instant application with the claim 17 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 14,
 The apparatus of claim 14,
further comprising a pair of angled diverting walls adjacent said edge, said angled diverting walls oriented at approximately 45 degrees.
further comprising a pair of angled diverting walls adjacent said edge, said angled diverting walls oriented at approximately 45 degrees.


Since the subject matter of the Patent claim 17 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 18 of the instant application with the claim 18 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 14,
 The apparatus of claim 14,
wherein said separator assembly comprises at least one trash screen capturing contaminants of greater size than said abrasive particles.
wherein said separator assembly comprises at least one trash screen capturing contaminants of greater size than said abrasive particles.


Since the subject matter of the Patent claim 18 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 19 of the instant application with the claim 19 of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 18,
 The apparatus of claim 18,
wherein said at least one trash screen is positioned directly above said abrasive particle discharge chute.
wherein said at least one trash screen is positioned directly above said abrasive particle discharge chute.


Since the subject matter of the Patent claim 19 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 20 of the instant application with the claim 20of the Patent in view of shows the following:

Instant Application: 17/878,529
US Patent No. 11,400,490
The apparatus of claim 14,
 The apparatus of claim 14,
wherein said air transfer device is an air suction device, and wherein said separator assembly comprises an air intake opening and an air exhaust opening.
wherein said air transfer device is an air suction device, and wherein said separator assembly comprises an air intake opening and an air exhaust opening.


Since the subject matter of the Patent claim 20 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US Patent No. 3,368,677) in view of Reaves (US Patent No. 9,242,251). 
Regarding claim 1, Bradley discloses: an air wash abrasive and contaminants separator apparatus (Figures 1-2 element 10) comprising: 
a delivery device (see col. 2, ll. 5 where the prior art states “an elevator”) delivering a contaminated abrasive particle mixture (element 28) containing contaminants and abrasive particles (see col. 2, ll. 36-50); 
an accumulator hopper assembly (Detail A) receiving the contaminated abrasive particle mixture from said delivery device (see col. 2, ll. 3-16); 
a separator assembly (element 36) receiving the contaminated abrasive particle mixture from said accumulator hopper assembly (see annotate figure below showing element 36 receiving the contaminated abrasive particle mixture (element 28) from the accumulator hopper assembly (Detail A)); 
an air transfer device (see col. 2, ll. 36-50 where the prior art states “an air curtain”) delivering air through the contaminated abrasive particle mixture within said separator assembly such that the contaminants are separated from the abrasive particles (see col. 2, ll. 36-72). 

    PNG
    media_image1.png
    794
    530
    media_image1.png
    Greyscale


However, Bradley appears to be silent regarding an automatic flow control valve disposed between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly, wherein said automatic flow control valve is configured to operate in a binary manner between a full open position and a full closed position; and 
a volume sensing device sensing the volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling the operation of said automatic flow control valve, whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume.
Reaves teaches it was known in the art to have a separator (Figures 1-9 element 10) in order to receive and separate abrasive/sand media (element 72 and see also col. 7, ll. 48-49)  comprising a accumulator hopper assembly (element 42) that contains the abrasive/sand media in order to be receive by a separator assembly (element 24) for receiving the contaminated abrasive particle mixture from said accumulator hopper assembly (see figure 8 and see also col. 7, ll. 48-67), and further comprising an automatic flow control valve (element 52) disposed between said accumulator hopper assembly and said separator assembly (see figure 8), said automatic flow control valve controlling the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly (see col . 6, ll. 5-23, 60-67 and col. 7, ll. 1-20), wherein said automatic flow control valve is configured to operate in a binary manner between a full open position and a full closed position (see col . 6, ll. 5-23, 60-67 and col. 7, ll. 1-20 where the prior art states two positions of operations of the element 52 being open and closed positions); and 
a volume sensing device (element 62) sensing the volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling the operation of said automatic flow control valve (see col. 6, ll. 43-67 and col. 7, ll. 1-20 where the prior art states that element 62 detects the contaminated abrasive particle mixture and is coupled to a controller (element 64) which is coupled to element 52 (automatic flow control valve) in order to control the amount of contaminated abrasive particle mixture flowing through, thus the volume sensing device controls the operation of the automatic control valve via the controller), whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume (see col. 6, ll. 43-67 and col. 7, ll. 1-20 where the prior art states that element 52 is moved between an open and close position in order to allow the contaminated abrasive particle mixture to flow or not flow, thus being capable of stopping by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley with the teachings of Reaves to provide an automatic flow control valve disposed between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly, wherein said automatic flow control valve is configured to operate in a binary manner between a full open position and a full closed position; and a volume sensing device sensing the volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling the operation of said automatic flow control valve, whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume. The motivation for doing so would to be provide a system that controls the flow of the abrasive mixture in order to ensure that there is no overflow of mixture between the separating assembly and provide a sensor which informs the user with detection of presence or buildup of media mixture within the containment barrier structure, thus allowing the user to control how much or when the media mixture should be transferred to other components of the device in order to avoid overflow and maintain a continuous even flow during operations.
Regarding claim 3, Bradley modified discloses: the apparatus of claim 1, said separator assembly comprising a pair of angled feed walls (Detail A and element 33/34) defining a feed gap (Detail B) through which the contaminated abrasive particle mixture passes.

    PNG
    media_image2.png
    794
    530
    media_image2.png
    Greyscale

Regarding claim 4, Bradley modified discloses: the apparatus of claim 3, wherein one of said pair of angled feed walls comprises an edge (Detail B in the annotated figure below) over which the contaminated abrasive particle mixture cascades in the form of a curtain (see figure 2 element 39 cascading in form of a curtain) into a separation zone (element 36).

    PNG
    media_image3.png
    794
    564
    media_image3.png
    Greyscale

Regarding claim 6, Bradley modified discloses all the limitations as recited in the rejections of claims 1 and 3-4, but appears to be silent wherein the apparatus of claim 4, wherein said pair of angled feed walls are oriented at approximately 60 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley to provide wherein said pair of angled feed walls are oriented at approximately 60 degrees, since such modification would have involved a mere change in the size of a component. A change in size is generally recognize as being within the level of ordinary skill in the art. The motivation for doing so would be to angled feed walls oriented at approximately 60 degrees in order to provide a slanted wall that allows the mixture to flow/slide towards different components of the device and avoid buildup, thus directing the mixture to flow vertically onto the separation assembly during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 8, Bradley modified discloses all the limitations as recited in the rejections of claims 1, but appears to be silent wherein the apparatus of claim 1, wherein said volume sensing device is a proximity probe.
Reaves teaches it was known in the art to have a separator (Figures 1-9 element 10) in order to receive and separate abrasive/sand media (element 72 and see also col. 7, ll. 48-49)  comprising a accumulator hopper assembly (element 42) that contains the abrasive/sand media in order to be receive by a separator assembly (element 24) for receiving the contaminated abrasive particle mixture from said accumulator hopper assembly (see figure 8 and see also col. 7, ll. 48-67), and further comprising volume sensing device (element 62) is a proximity probe (see col. 6, ll. 50-59).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley with the teachings of Reaves to provide wherein said volume sensing device is a proximity probe. Doing so provides a sensor which informs the user with detection of presence or buildup of media mixture within the containment barrier structure, thus allowing the user to control how much or when the media mixture should be transferred to other components of the device in order to avoid overflow and maintain a continuous even flow during operations.
Regarding claim 9, Bradley modified discloses: the apparatus of claim 1, wherein said separator assembly comprises at least one trash screen (element 16) capturing contaminants of greater size than said abrasive particles (see col. 2, ll. 7-16).
Regarding claim 10, Bradley modified discloses: the apparatus of claim 1, wherein said separator comprises a contaminant discharge chute (elements 44/50) and an abrasive particle discharge chute (element 54).
Regarding claim 11, Bradley modified discloses: the apparatus of claim 9, wherein said separator assembly comprises a contaminant discharge chute (elements 44/50) and an abrasive particle discharge chute (element 54), and wherein said at least one trash screen (element 52) is positioned directly above said abrasive particle discharge chute.
Regarding claim 12, Bradley modified discloses: the apparatus of claim 3, further comprising an adjustable gate (element 34) positioned on one of said pair of angled feed walls, whereby a size of said feed gap may be adjusted (see col. 2, ll. 17-29).
Regarding claim 13, Bradley modified discloses: the apparatus of claim 1, wherein said air transfer device is an air suction device (see col. 2, ll. 36-50), and wherein said separator assembly comprises an air intake opening (element 38) and an air exhaust opening (element 40).
Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US Patent No. 3,368,677) in view of Reaves (US Patent No. 9,242,251) as applied to claim 1 above, and further in view of Diehn (US Patent No. 3,934,372).
Regarding claim 2, Bradley modified discloses all the limitations as recited in the rejections of claims 1, but appears to be silent wherein the apparatus of claim 1, further comprising a conduit extending between said accumulator hopper assembly and said separator assembly, and wherein said automatic flow control valve is positioned in said conduit.
Diehn teaches it was known in the art to have a upblast cleaner (figures 1-3) comprising an abrasive storage supply hopper (element 18) containing abrasive and further comprising a conduit (element 24) extending between said accumulator hopper assembly (see figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley with the teachings of Diehn to provide wherein a conduit extending between said accumulator hopper assembly. The resultant combination would have the conduit as taught by Diehn now extending between the said separator assembly, and wherein said automatic flow control valve is positioned in said conduit as taught by Bradley modified. The motivation for doing so would be to provide a simple separate component that allows air flow to flow between different components of the device and allows the device to comprise of multiple separate parts in order to be able ti interchange damaged parts instead of having to replace the whole device.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US Patent No. 3,368,677) in view of Reaves (US Patent No. 9,242,251) as applied to claim 1 above, and further in view of Nelson (US Patent No. 4,382,352).
Regarding claim 5, Bradley modified discloses all the limitations as recited in the rejections of claims 1 and 3-4, but appears to be silent the apparatus of claim 4, further comprising a pair of angled diverting walls adjacent said edge, said angled diverting walls oriented at approximately 45 degrees.
Nelson teaches it was known to have an apparatus (Figures 1-2 element 10) comprising a cleaning chamber (element 20) comprising a plurality of angled feed walls having an edge (elements 48/52) defining a feed gap (element 49) and further comprising a pair of angled diverting walls (elements 54) adjacent said edge (see figure 1), said angled diverting walls oriented at approximately 45 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley with the teachings of Nelson to a pair of angled diverting walls adjacent said edge. Doing so prevents undue accumulation of the particle stream in openings, otherwise, the stream could become overly dense thereby adversely affecting the ability of the air stream to entrain and remove debris as disclosed by Nelson (see col. 5, ll. 50-55).
However, Bradely further modified appears to be silent wherein said angled diverting walls oriented at approximately 45 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley to provide wherein said angled diverting walls oriented at approximately 45 degrees, since such modification would have involved a mere change in the size of a component. A change in size is generally recognize as being within the level of ordinary skill in the art. The motivation for doing so would be to angled diverting walls oriented at approximately 12degrees in order to provide a slanted wall that allows the mixture to flow/slide towards different components of the device and avoid buildup. (See MPEP 2144.04 (IV)(A))
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US Patent No. 3,368,677) in view of Reaves (US Patent No. 9,242,251) as applied to claim 1 above, and further in view of Gladfelter (US Patent No. 2,866,547).
Regarding claim 7, Bradley modified discloses all the limitations as recited in the rejections of claims 1 and further disclose utilizing a screw conveyor (element 14) in order to carry the contaminated mixture (element 28). However, Bradley modified appears to be silent wherein said accumulator hopper assembly comprises a first ledge and a second ledge to control flow of the contaminated abrasive particle mixture. 
Gladfelter teaches it was known in the art to have an abrasive separator (Figure 1 element 10) comprising a hopper assembly (Detail A) which a screw conveyor (element 18) to probable the contaminant material and further comprises a first ledge (Detail A) and a second ledge (Detail B) to control flow of the contaminated abrasive particle mixture (see annotated figure below showing the ledges controlling the flow of the abrasive particle mixture and directing it into an opening (element 38)).

    PNG
    media_image4.png
    872
    742
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley with the teachings of Gladfelter to provide wherein said accumulator hopper assembly comprises a first ledge and a second ledge to control flow of the contaminated abrasive particle mixture. The motivation for doing so would be to be to provide ledges in order to direct the flow of the mixture to flow/slide towards different components of the device and avoid buildups that could clog the device during operations.
Claims 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US Patent No. 3,368,677) in view of Reaves (US Patent No. 9,242,251) and Diehn (US Patent No. 3,934,372).
Regarding claim 14, Bradley discloses: an air wash abrasive and contaminants separator apparatus (Figures 1-2 element 10) comprising: 
a delivery device (see col. 2, ll. 5 where the prior art states “an elevator”) delivering a contaminated abrasive particle mixture (element 28) containing contaminants and abrasive particles (see col. 2, ll. 36-50); 
an accumulator hopper assembly (Detail A) receiving the contaminated abrasive particle mixture from said delivery device (see col. 2, ll. 3-16); 
a separator assembly (element 36) receiving the contaminated abrasive particle mixture from said accumulator hopper assembly (see annotate figure below showing element 36 receiving the contaminated abrasive particle mixture (element 28) from the accumulator hopper assembly (Detail A)), said separator assembly comprising a contaminant discharge chute (elements 44/50), an abrasive particle discharge chute (element 54), and a pair of angled feed walls (Detail A of annotated figure 2 below and element 33/34) defining a feed gap (Detail B of annotated figure 2 below) through which the contaminated abrasive particle mixture passes, wherein one of said pair of angled feed walls comprises an edge (Detail C in the annotated figure 2 below) over which the contaminated abrasive particle mixture cascades in the form of a curtain (see figure 2 element 39 cascading in form of a curtain) into a separation zone (element 36); and an air transfer device (see col. 2, ll. 36-50 where the prior art states “an air curtain”) delivering air through the contaminated abrasive particle mixture within said separation zone of said separator assembly such that the contaminants are separated from the abrasive particles (see col. 2, ll. 36-72).

    PNG
    media_image1.png
    794
    530
    media_image1.png
    Greyscale

    PNG
    media_image5.png
    794
    564
    media_image5.png
    Greyscale

However, Bradley appears to be silent regarding a conduit connecting said accumulator hopper assembly to said separator assembly; 
an automatic flow control valve disposed between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly, wherein said automatic flow control valve is configured to operate in a binary manner between a full open position and a full closed position; and 
a volume sensing device sensing the volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling the operation of said automatic flow control valve, whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume.
Diehn teaches it was known in the art to have a upblast cleaner (figures 1-3) comprising an abrasive storage supply hopper (element 18) containing abrasive and further comprising a conduit (element 24) extending between said accumulator hopper assembly (see figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley with the teachings of Diehn to provide wherein a conduit extending between said accumulator hopper assembly. The resultant combination would have the conduit as taught by Diehn now extending between the said separator assembly, as taught by Bradley modified. The motivation for doing so would be to provide a simple separate component that allows air flow to flow between different components of the device and allows the device to comprise of multiple separate parts in order to be able to interchange damaged parts instead of having to replace the whole device.
However, Bradley appears to be silent regarding an automatic flow control valve disposed between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly, wherein said automatic flow control valve is configured to operate in a binary manner between a full open position and a full closed position; and 
a volume sensing device sensing the volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling the operation of said automatic flow control valve, whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume.
Reaves teaches it was known in the art to have a separator (Figures 1-9 element 10) in order to receive and separate abrasive/sand media (element 72 and see also col. 7, ll. 48-49)  comprising a accumulator hopper assembly (element 42) that contains the abrasive/sand media in order to be receive by a separator assembly (element 24) for receiving the contaminated abrasive particle mixture from said accumulator hopper assembly (see figure 8 and see also col. 7, ll. 48-67), and further comprising an automatic flow control valve (element 52) disposed between said accumulator hopper assembly and said separator assembly (see figure 8), said automatic flow control valve controlling the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly (see col . 6, ll. 5-23, 60-67 and col. 7, ll. 1-20), wherein said automatic flow control valve is configured to operate in a binary manner between a full open position and a full closed position (see col . 6, ll. 5-23, 60-67 and col. 7, ll. 1-20 where the prior art states two positions of operations of the element 52 being open and closed positions); and 
a volume sensing device (element 62) sensing the volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling the operation of said automatic flow control valve (see col. 6, ll. 43-67 and col. 7, ll. 1-20 where the prior art states that element 62 detects the contaminated abrasive particle mixture and is coupled to a controller (element 64) which is coupled to element 52 (automatic flow control valve) in order to control the amount of contaminated abrasive particle mixture flowing through, thus the volume sensing device controls the operation of the automatic control valve via the controller), whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume (see col. 6, ll. 43-67 and col. 7, ll. 1-20 where the prior art states that element 52 is moved between an open and close position in order to allow the contaminated abrasive particle mixture to flow or not flow, thus being capable of stopping by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley with the teachings of Reaves to provide an automatic flow control valve disposed between said accumulator hopper assembly and said separator assembly, said automatic flow control valve controlling the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly to said separator assembly, wherein said automatic flow control valve is configured to operate in a binary manner between a full open position and a full closed position; and a volume sensing device sensing the volume of the contaminated abrasive particle mixture within said accumulator hopper assembly and controlling the operation of said automatic flow control valve, whereby the flow of the contaminated abrasive particle mixture from said accumulator hopper assembly is stopped by said automatic flow control valve when the volume of the contaminated abrasive particle mixture within the accumulator hopper assembly falls below a predetermined minimum volume. The motivation for doing so would to be provide a system that controls the flow of the abrasive mixture in order to ensure that there is no overflow of mixture between the separating assembly and provide a sensor which informs the user with detection of presence or buildup of media mixture within the containment barrier structure, thus allowing the user to control how much or when the media mixture should be transferred to other components of the device in order to avoid overflow and maintain a continuous even flow during operations.
Regarding claim 15, Bradley modified discloses all the limitations as recited in the rejections of claim 14, but appears to be silent wherein the apparatus of claim 14, wherein said pair of angled feed walls are oriented at approximately 60 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley to provide wherein said pair of angled feed walls are oriented at approximately 60 degrees, since such modification would have involved a mere change in the size of a component. A change in size is generally recognize as being within the level of ordinary skill in the art. The motivation for doing so would be to angled feed walls oriented at approximately 60 degrees in order to provide a slanted wall that allows the mixture to flow/slide towards different components of the device and avoid buildup, thus directing the mixture to flow vertically onto the separation assembly during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 16, Bradley modified discloses: the apparatus of claim 14, further comprising an adjustable gate (element 34) positioned on one of said pair of angled feed walls, whereby a size of said feed gap may be adjusted (see col. 2, ll. 17-29).
Regarding claim 18, Bradley modified discloses: the apparatus of claim 14, wherein said accumulator hopper assembly comprises at least one trash screen (element 16) capturing contaminants of greater size than said abrasive particles (see col. 2, ll. 7-16).
Regarding claim 19, Bradley modified discloses: the apparatus of claim 18, the apparatus of claim 18, wherein said at least one trash screen (element 52) is positioned directly above said abrasive particle discharge chute (see figure 2).
Regarding claim 20, Bradley further modified discloses: the apparatus of claim 14, wherein said air transfer device is an air suction device (see col. 2, ll. 36-50), and wherein said separator assembly comprises an air intake opening (element 38) and an air exhaust opening (element 40).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US Patent No. 3,368,677) in view of Reaves (US Patent No. 9,242,251) and Diehn (US Patent No. 3,934,372) as applied to claim 14 above, and further in view of Nelson (US Patent No. 4,382,352).
Regarding claim 17, Bradley modified discloses all the limitations as recited in the rejections of claims 14, but appears to be silent the apparatus of claim 14, further comprising a pair of angled diverting walls adjacent said edge, said angled diverting walls oriented at approximately 45 degrees.
Nelson teaches it was known to have an apparatus (Figures 1-2 element 10) comprising a cleaning chamber (element 20) comprising a plurality of angled feed walls having an edge (elements 48/52) defining a feed gap (element 49) and further comprising a pair of angled diverting walls (elements 54) adjacent said edge (see figure 1), said angled diverting walls oriented at approximately 45 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley with the teachings of Nelson to a pair of angled diverting walls adjacent said edge. Doing so prevents undue accumulation of the particle stream in openings, otherwise, the stream could become overly dense thereby adversely affecting the ability of the air stream to entrain and remove debris as disclosed by Nelson (see col. 5, ll. 50-55).
However, Bradely further modified appears to be silent wherein said angled diverting walls oriented at approximately 45 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradley to provide wherein said angled diverting walls oriented at approximately 45 degrees, since such modification would have involved a mere change in the size of a component. A change in size is generally recognize as being within the level of ordinary skill in the art. The motivation for doing so would be to angled diverting walls oriented at approximately 12degrees in order to provide a slanted wall that allows the mixture to flow/slide towards different components of the device and avoid buildup. (See MPEP 2144.04 (IV)(A))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        11/23/2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723